Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 was before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The attempt to incorporate subject matter into this application by reference to the co-filed applications in the “Cross Reference to Related Applications” section is ineffective because no application numbers are provided/they have been left blank.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “DRONE HAVING DRONE-CATCHING FEATURE”, US 20170144756 A1, Rastgaar Aagaah et al.
	Regarding Claim 1, Rastgaar Aagaah et al teaches “. A drone comprising: a drone chassis extending along a plane; a plurality of motors attached to the drone chassis; a plurality of propellers coupled to the plurality of motors;”( [0015] The schematics of the preliminary design of a prototype hunter drone and its major components in two different configurations are shown in FIGS. 1-5. The hunter drone 100 comprises a standard octocopter (having a plurality of rotors that are controlled to fly and steer the drone in a known manner)” here gives a plurality of rotors (powered by motors is inherent/standard for octo/quad copters) and figure 1 shows a central body/chassis portion);” and a net assembly mounted to the drone chassis,”(As seen in the figures below the launchers are mounted to the drone);” the net assembly including: a net enclosure rotatably mounted such that an outward facing opening of the enclosure is rotatable about an axis of rotation that is parallel to the drone chassis.”( [0021] Optionally, a hunter drone configuration may include two net launchers 103, such as shown in FIG. 5. The net launchers are pivotally mounted to a vertical support or gimbal 107, such that the hunter drone and net launchers provide two degrees of freedom and with yaw and pitch motions. This configuration allows the two net launchers to pivot or rotate in yaw and pitch motions.” The pitch rotation/motors of the launchers would be about an axis of rotation parallel to the drone body/chassis.)

    PNG
    media_image1.png
    649
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    599
    media_image2.png
    Greyscale

	Regarding Claim 2 Rastgaar Aagaah et al teaches” The drone of claim 1 further comprising a rotation mechanism configured to rotate the net enclosure with respect to the plane of the drone chassis.”( [0021] “Optionally, a hunter drone configuration may include two net launchers 103, such as shown in FIG. 5. The net launchers are pivotally mounted to a vertical support or gimbal 107, such that the hunter drone and net launchers provide two degrees of freedom and with yaw and pitch motions.”)
	Regarding Claim 3, Rastgaar Aagaah et al teaches “The drone of claim 2 wherein the rotation mechanism includes: a rod extending between arms of the drone chassis, the rod is statically attached to the net enclosure and rotatably attached to the drone chassis;”( [0021] “Optionally, a hunter drone configuration may include two net launchers 103, such as shown in FIG. 5. The net launchers are pivotally mounted to a vertical support or gimbal 107, such that the hunter drone and net launchers provide two degrees of freedom and with yaw and pitch motions. This configuration allows the two net launchers to pivot or rotate in yaw and pitch motions. For example, and as can be seen with reference to FIG. 5, the gimbal 107 can rotate relative to the base of the hunter drone 200 about a generally vertical axis, while the net launchers 103 can also rotate about generally horizontal axes via their pivot mounts 110 at the gimbal or vertical support 107.” Here the attachment points/pivot mounts 110 would be the rods, the vertical support 107 would be the arms);” and a motor coupled to the rod to control rotation of the rod and net enclosure with respect to the drone chassis.”( [0023] Optionally, the net launchers may be pivoted and aimed together, such as via a single motor that pivots or rotates the net launchers relative to the gimbal or support in tandem. For example, and such as shown in FIG. 6, a hunter drone 200′ of the present invention, shown with two horizontal net launchers 103 mounted to a gimbal 107 equipped with detection sensors 109, where both net launchers' pitch motions are controlled with a single or common electric motor 111 (such as a linear actuator mounted at the rotating platform 105 that engages a portion of each net launcher to impart pivotal movement of the net launchers in tandem about their respective pivot mounts at the gimbal 107). Here the teachings for a motor teaches that the attachment points contain a rod which is fixed to the launcher (net assembly) and rotates (about the motor) which is attached to the arm/support)
	Regarding Claim 6, Rastgaar Aagaah et al teaches “The drone of claim 1 wherein the outward facing opening of the enclosure is oriented along a primary direction of travel of the drone.”( [0021]” Optionally, a hunter drone configuration may include two net launchers 103, such as shown in FIG. 5. The net launchers are pivotally mounted to a vertical support or gimbal 107, such that the hunter drone and net launchers provide two degrees of freedom and with yaw and pitch motions. This configuration allows the two net launchers to pivot or rotate in yaw and pitch motions. For example, and as can be seen with reference to FIG. 5, the gimbal 107 can rotate relative to the base of the hunter drone 200 about a generally vertical axis, while the net launchers 103 can also rotate about generally horizontal axes via their pivot mounts 110 at the gimbal or vertical support 107.” Here gives yaw and pitch motions thus it would naturally include zero yaw and pitch relative to the drone (i.e. the launcher is facing forward/direction of travel), the opening/launch point of the launchers would constitute an “opening” under BRI)
	Regarding Claim 11, Rastgaar Aagaah et al teaches” A method of intercepting a target drone with a counter-unmanned aerial vehicle (C- UAV) drone comprising: piloting the C-UAV drone with a net assembly towards the target drone; rotating the net assembly with respect to the C-UAV drone to align the net assembly with the target drone while the C-UAV is flying towards the target drone and intercepting the target drone with the net assembly.”( [0024] “Therefore, the present application provides a hunter drone that is operable to track and capture intruding drones (or other flying objects) via one or more net launchers mounted at the hunter drone. During operation, the hunter drone may be flown (via known operation of the rotors of the drone and optionally responsive to a remote control or GPS sensor at the drone or other suitable flying control means) and positioned to track and capture a flying object. The sensors of the hunter drone (such as one or more cameras and/or other scanning/sensing devices) capture data in their fields of view/sensing and the data is processed to determine the location of the target object. The hunter drone (or a person operating the hunter drone via a remote control) aims one of the net launchers (such as a lowermost net launcher for embodiments where a plurality of net launchers are arranged vertically at a gimbal or support of the drone) and, when the net launcher is properly aimed, launches a net towards the target to capture the target with the net. The target, when captured by the net, likely will not be able to continue flying and may drop to the ground. Optionally, the hunter drone includes a cable attached to the launched net, and the hunter drone may, once the target is caught by the launched net, drag the captured target to a desired or selected location.” Here gives the flying/piloting towards the target UAV, the rotating of the net assembly (aiming), and when aligned (aimed) intercepting the other drone)
	Regarding Claim 12, Rastgaar Aagaah et al teaches “The method of claim 11 wherein, when the C-UAV is flying towards the target drone it has negative pitch and rotating the net assembly at least partially counteracts the negative pitch of the C-UAV.”([0024] “The hunter drone (or a person operating the hunter drone via a remote control) aims one of the net launchers (such as a lowermost net launcher for embodiments where a plurality of net launchers are arranged vertically at a gimbal or support of the drone) and, when the net launcher is properly aimed, launches a net towards the target to capture the target with the net. “ While not specifically mentioning that the UAV’s pitch is negative; for fixed rotor UAV’s the uav tilts in the lateral direction of travel (i.e. has a negative pitch to the lateral direction of travel, thus by moving to intercept the UAV inherently has a negative pitch to the target uav.)
( [0012] “FIG. 5 is a perspective view of another hunter drone of the present invention, shown with two horizontal net launchers mounted to a gimbal equipped with detection sensors, where the net launchers' pitch motions are controlled with different electric motors;” The pitch axis is parallel to a plane (lateral i.e. front/back and left/right sides) of the body of the craft)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastgaar Aagaah et al as applied to claim 11 above, and further in view of US 20170355461 A1, “UNMANNED FLYING OBJECT, CONTROL METHOD, AND NON-TRANSITORY RECORDING MEDIUM STORING PROGRAM”, Naito et al.
	Regarding Claim 16, Rastgaar doesn’t teach modifying of flight parameters using a strain guage, camera, or optical sensor which detects the captured drone.
	Naito et al teaches a counter-uav drone capturing system, whicn includes using a weight sensor to determine the weight of the captured drone to aid in the subsequent flight of the ([0006] “In one general aspect, the techniques disclosed here feature an unmanned flying object that flies in air including a capturer that captures other object in the air, a detector that detects that the capturer has captured the object, and an autonomous flight controller that controls a flight state of the unmanned flying object to be an autonomous flight state not dependent on an operation signal from outside if the detector detects the capture of the object.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement the weight sensor/sensing of the captured drone and switching to a autonomous/disposal mode based on the determination as taught by Naito as part of the capturing process/overall system in Rastgaar. One would be motivated to make this implementation based on the disclosure by Naito et al “[0038] However, the operator of the capture unmanned flying object may not have knowledge about the safe area near the position at which the capture unmanned flying object has captured the suspicious unmanned flying object. Also, when the operator captures the suspicious unmanned flying object by using the capture unmanned flying object, the manual operation by the operator may become difficult due to a sudden change in weight. At the worst, an operation accident such as an accidental fall of the capture unmanned flying object may occur.” Thus by implementing the weight sensing/mode changes overall controllability/stability of the UAV system will be improved. The resulting modification would teach all aspects of claim 16.
	
Allowable Subject Matter
Claims 4, 5, 7-10, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
	Regarding Claim 4, while the prior art cited teaches a motor to actuate the net assembly it doesn’t specifically mention/describe wheel and belt system claimed in claim 4.
	Regarding Claim 5, no prior art teaches the lateral attachment of the net assembly (relative to the uav’s main body); found prior art in figures show either top or bottom mounted assemblies/systems and/or contains generalized teachings that the assembly is mounted on the body. While it could be argued that simply rearranging the assembly so that it is side mounted would result in a invention which reads on the claims; given the difference in flight characteristics (from the center of mass being moved), that while the physical mounting would be within the ability of one of ordinary skill, the resulting flight characteristic changes would mean that generalized teachings wouldn’t render a lateral mounting obvious to one of ordinary skill in the art.
	Regarding Claim 7, it is objected to as being dependent on rejected claims. The claim is directed to the crescent shape and wings of the net assembly. The additional structures/limitations of the net assembly distinguish it from the prior art. No prior art teaches the crescent shape net which it rotatable. The above rejections rely on a BRI/plain meaning of net assembly which would include the net gun/launching mechanism as the “net assembly”; thus when the extra physical claim limitations are involved which start to demand/limit the 
	Claims 8-10 are objected too but contain the same potentially allowable claim subject matter from claim 7.
	Regarding Claim 13, claim 13 is objected to but potentially allowable in the alignment so that the other/foreign UAV enters the opening of the net assembly isn’t taught. While claim 6 also mentions an opening of the net assembly and aiming/alignment with the other UAV, it doesn’t recite the other/foreign UAV entering the opening, thus the launch barrel/opening of the net gun would constitute a net assembly opening aligned with the other UAV.
	Regarding Claim 17, no prior art was found to teach the attachment of the net assembly to the arms of the uav, wherein the arms are the one which also have the motor(s). While claim 3 also mentions arms, the wording of the claim doesn’t demand that the arms are the same as the motor/propeller arms. Thus while claims 3 and 17 are similar their BRI/plain meaning varies thus the rejection of claim 3 but the allowance of 17.
	Claims 18-20 depend on claim 17 and are thus allowed for the same reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. UA 94799 U; JP 2016215874 A; US 20170253348 A1; US 9896221 B1; US 20180105271 A1; US 20180162530 A1; US 20180257780 A1; US 20190100315 A1; US 20200108922 A1; US 20200108924 A1; CN 111955438 A; US 11054224 B1; US 11064184 B2;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661